Citation Nr: 0621824	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04-36 397	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Evaluation of diabetes mellitus, currently evaluated as 20 
percent disabling.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active service from January 1967 to May 1989.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In this decision, the RO granted entitlement to 
service connection for diabetes mellitus.  This disorder was 
initially evaluated as 20 percent disabling.  The veteran has 
appealed this evaluation.


FINDING OF FACT

The veteran's diabetes mellitus requires the use of insulin 
and a restricted diet, but does not require the regulation of 
activities.


CONCLUSION OF LAW

The veteran is not entitled to an increased evaluation for 
diabetes mellitus.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 
4.10, 4.14, 4.20, 4.120, Diagnostic Codes 7913 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) introduced several 
fundamental changes into the VA adjudication process.  It 
eliminated the requirement under the old 38 U.S.C.A. § 
5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of a letter to the appellant 
issued in September 2003.  This letter informed him of the 
requirements to establish his claim on appeal.  He was 
advised of his and VA's respective duties and asked to submit 
information and/or evidence pertaining to this claim to VA.  
The initial VCAA notification was issued prior to the initial 
decision of December 2003.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim on appeal.  However, he was not 
informed of the type of evidence necessary to establish a 
particular evaluation or the effective date for the award of 
service connection.  Despite the inadequate notice provided 
to the veteran on these latter elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (Where the Board addresses a question that has not 
been addressed by the Agency of Original Jurisdiction (AOJ), 
the Board must consider whether the veteran has been 
prejudiced thereby.)  As the Board concludes below that the 
level of disability has remained static during the entire 
appeal period and an increased evaluation is not authorized, 
the issue of determining the elements discussed above is 
moot.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The United States Court of Appeals for Veterans Claims 
(Court) held in Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006), that all sections of VA's notice letter should be 
construed in connection with each other to determine whether 
the document, read as a whole, addresses all aspects of the 
requisite notice under the provisions of the VCAA and the 
notice letter must be read in the context of prior relatively 
contemporaneous communications to the appellant from the 
Agency of Original Jurisdiction (AOJ).  In addition, a 
complying notice need not necessarily use the exact language 
of the controlling statute or regulation specifying VA's 
notice obligations, so long as that notice properly conveys 
to a claimant the essence of the regulation.  Id. at 124-28.  
Based on a review of the notification provided the appellant 
in this case and the above analysis, the Board finds that VA 
notification was in substantial compliance with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) as these documents, read as a whole, fulfilled 
the essential purposes of the VCAA.  Id. at 130.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
The RO obtained the veteran's service medical records.  By 
the VCAA letter discussed above, VA requested that the 
veteran identify all treatment of his claimed disabilities.  
The veteran has only identified post-service VA treatment.  
These records have been obtained and incorporated into the 
claims file.  As all identified treatment records pertinent 
to the issue decided below have been incorporated into the 
claims file, the Board finds that further development for 
these records is not warranted in order to make an equitable 
determination.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  A VA 
compensation examination was obtained in November 2004.  The 
request for this examination indicated that the veteran's 
claims file was provided to the examiner for his review of 
the medical history.  The Board finds this examination is 
adequate for VA purposes.  See also Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003), and Charles v. Principi, 16 Vet. 
App. 370 (2002).

In his substantive appeal (VA Form 9) received in October 
2004, the veteran declined the opportunity to have a hearing 
before the Board.  Based on the above analysis, the Board 
concludes that further development of the evidence is not 
required.

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also Mayfield, 
supra.  As all pertinent evidence obtainable by VA has been 
associated with the claims file, the Board finds that the 
duty to assist has been fulfilled and any error in the duty 
to notify would in no way change the outcome of the below 
decision.  The notification provided to the appellant in the 
letter discussed above provided sufficient information for a 
reasonable person to understand what information and evidence 
was needed to substantiate the claim on appeal.  In this 
regard, while perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard, supra.


Evaluation of Diabetes Mellitus

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.  Also, 38 C.F.R. § 4.10 provides that, in 
cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or systems, and 
medical examiners must furnish a full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath at 594.

The evaluation of the same disability or manifestations under 
different diagnoses is to be avoided.  38 C.F.R. § 4.14.  
Rather, the veteran's disability will be rated under the 
diagnostic code that allows the highest possible evaluation 
for the clinical findings shown on objective examination.  
However, 38 C.F.R. § 4.14 does not prevent separate 
evaluations for the same anatomic area under different 
diagnostic codes that evaluate different functional 
impairments.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
In addition, it is permissible to rate a disability under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

The veteran's diabetes mellitus is rated 20 percent disabling 
effective from August 19, 2003.  This disorder was evaluated 
under VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.120, Diagnostic Codes (Code) 7913.  According to Code 
7913, a 20 percent evaluation is authorized when the diabetes 
requires insulin and restricted diet, or oral hypoglycemic 
agent and restricted diet.  A 40 percent evaluation is 
authorized when the diabetes requires insulin, restricted 
diet, and regulation of activities.  A 60 percent evaluation 
is authorized when the diabetes requires insulin, restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions which require one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  Note (1) to Code 7913 
authorizes separate evaluations for complications of diabetes 
unless they are part of the criteria used to support a 100 
percent evaluation.  The veteran has made vague contentions 
that he should receive a 40 percent evaluation for his 
diabetes mellitus under the criteria at Code 7913.

A VA nutrition consultation indicated he was being seen for 
consultation about his diet due to his diabetes.  He was 
placed on a restricted diet.  The veteran noted that he 
continued to exercise by working "40 acres" and walking.  
An outpatient record of November 2002 reported that he 
veteran had earlier been diagnosed with diabetes and given a 
blood sugar machine to check his blood sugar.  He had follow-
up appointments scheduled but these had been canceled.  His 
fasting blood sugar had been averaging between 200 to 300.  
The morning of the visit his blood sugar was at 390.  He 
complained of increased thirst, urination, weight loss, and 
increased appetite.  The impression was diabetes and the 
veteran was placed on insulin.  Follow-up visit in December 
2002 noted that the veteran had improved control but his 
CBG's remained high.  His dose of insulin was increased.  In 
January 2003, it was noted that the veteran's diabetes 
remained uncontrolled and his dose of insulin was again 
increased.  In June 2003, it was noted that the diabetes was 
poorly controlled and the veteran was instructed to restrict 
his diet and do more exercise.  A VA eye clinic consultation 
of March 2004 noted an impression of diabetes with no 
retinopathy.  

The veteran was afforded a VA compensation examination in 
November 2004.  It was noted that the veteran currently took 
insulin twice a day.  He reported that his diabetes still was 
not well controlled.  The veteran complained of erectile 
dysfunction and of slight numbness in his hands and feet.  On 
examination, the veteran was moderately obese, his genitalia 
were normal, and his neurologic examination was normal except 
for slight decrease in vibratory sensation in the toes of the 
right foot.  The diagnoses included diabetes mellitus Type 
II, with no clinical history of, or significant clinical 
complications from, diabetes mellitus.  The examiner 
commented that the veteran's complaints of numbness in his 
extremities were probably due to cervical and lumbar 
injuries.  He also attributed the erectile dysfunction to 
several years' duration and treatment of hypertension.

The evidence is clear that the veteran's diabetes mellitus 
requires the use of insulin and a restricted diet.  However, 
there is no evidence that his treating physicians have 
regulated his activities.  In fact, the outpatient records 
indicate that his treating physicians have encouraged him to 
do more exercising to help control his diabetes.  There is no 
evidence of episodes of ketoacidosis or hypoglycemic 
reactions that required hospitalizations or twice a month 
visits to a healthcare provider.  Even if the veteran's 
regular outpatient visits could be termed frequent, there is 
no medical evidence that the veteran currently suffers with 
any type of complication from his diabetes.  Both eye and 
compensation examinations have ruled out the existence of any 
current residuals associated with the diabetes.  Therefore, 
there are no complications that would warrant an increased 
evaluation under Code 7913 or a separate evaluation under 
another diagnostic code.  While the veteran is competent to 
present evidence on symptomatology, he failed to describe how 
his activities have been regulated or restricted by his 
diabetes nor has he described any type of complications from 
his diabetes.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Based on the above evidence and analysis, the Board finds 
that the veteran's diabetes mellitus does not warrant an 
evaluation in excess of 20 percent disabling.  The 
preponderance of the evidence is against a higher evaluation.  
As the preponderance of the evidence is against a higher 
evaluation, the doctrine of reasonable doubt is not for 
further application.  See 38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

As discussed above, the evidence does not provide any basis 
for the award of a higher evaluation at any time during the 
appeal period.  The Board has concluded that the condition 
has not changed during this appeal and that a uniform rating 
is warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).


ORDER

An evaluation in excess of 20 percent for diabetes mellitus 
is denied.

____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


